





Exhibit 10.1




MANPOWER INC.




RESTRICTED STOCK AGREEMENT







This Restricted Stock Agreement (this “Agreement”) is executed as of
_____________, 200_ by and between MANPOWER INC., a Wisconsin corporation (the
“Corporation”), and ___________________ (the “Employee”).




W I T N E S S E T H:




WHEREAS the Board of Directors of the Corporation has established the 2003
Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the
Corporation; and




WHEREAS, the Employee has been granted Restricted Stock under the Plan subject
to the terms provided in this Agreement and the Plan.




NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:




1.  Provisions of Plan Control.  This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference.  The Plan empowers the Administrator to make
interpretations, rules and regulations thereunder, and, in general, provides
that determinations of the Administrator with respect to the Plan shall be
binding upon the Employee.  Unless otherwise provided herein, all capitalized
terms in this Agreement shall have the meanings ascribed to them in the Plan.  A
copy of the Plan will be delivered to the Employee upon reasonable request.




2.  Terms of Award.  The Employee has been granted _____________ Shares of
Restricted Stock under the Plan.  Notwithstanding the terms of the Plan, the
Administrator has determined that the Restricted Period is the period ending on
______________, unless the Restricted Period ends sooner as provided in the
Plan.  Notwithstanding the foregoing, the provisions of Section 8(e) of the
Plan, regarding accelerated vesting upon a Triggering Event or during a
Protected Period, shall not apply to this Agreement.  Further, the provisions of
Section 8(d)(2) of the Plan regarding normal retirement or early retirement
shall not apply to this Agreement.  Instead, upon the Employee’s Retirement, all
restrictions applicable to any Restricted Stock then held by the Employee shall
immediately lapse and the Shares of Restricted Stock shall vest in full.
 Finally, notwithstanding the foregoing, the Restricted Period shall end for and
the Employee shall become vested in a prorated number of Shares of Restricted
Stock if the Shares have not previously vested or been forfeited, as follows:




a.

upon the Employee’s termination of employment by the Corporation other than for
“Cause” as defined below; or




b.

upon the Employee’s voluntary termination of employment for “Good Reason” as
defined below.




c.

The number of Shares of Restricted Stock that shall vest upon the occurrence of
either (a) or (b) above shall be the number of Shares determined by multiplying
the total Shares granted hereunder by the quotient of: (x) the number of days
between and including the date of this Agreement and the date of the Employee’s
termination of employment, divided by (y) _______ days.




For this purpose:




a.

Termination for “Cause” will mean termination of the Employee’s employment upon:




















(i)

the Employee’s repeated failure to perform work reasonably assigned to him in a
competent, diligent and satisfactory fashion as determined by the Board of
Directors of the Corporation in its reasonable discretion;




(ii)

insubordination;




(iii)

the Employee’s commission of any material act of dishonesty or disloyalty
involving the Corporation or any of its subsidiaries or affiliates (the
“Manpower Group”);




(iv)

the Employee’s chronic absence from work other than by reason of a serious
health condition;




(v)

the Employee’s commission of a crime which substantially relates to the
circumstances of his position with the Manpower Group or which has a material
adverse effect on the business of the Manpower Group; or




(vi)

the willful engaging by the Employee in conduct which is demonstrably and
materially injurious to the Manpower Group.




b.

“Good Reason” will mean, without the Employee’s consent, the occurrence of any
one or more of the following:




(i)

the assignment to the Employee of a position which represents a material
reduction from the Employee’s position on the date of this Agreement or the
assignment to him of duties, other than incidental duties, inconsistent with
such position or other position to which he is assigned, provided he objects to
such assignment by written notice to the Corporation within 20 business days
after it is made and the Corporation fails to cure, if necessary, within 10
business days after such notice is given;




(ii)

any reduction in the Employee’s base salary, or any material violation of any
agreement between the Employee and the Corporation regarding the Employee’s
compensation, which remains uncured 10 business days after the Employee gives
written notice to the Corporation which specifies the violation;




(iii)

the Employee being required by the Corporation to change the location of the
Employee’s principal office to one in excess of 75 miles from the Corporation’s
home office in Glendale, Wisconsin, provided the Employee’s employment with the
Corporation is terminated within 90 days after any such change of location; or




(iv)

any reduction in the amount of the annual bonus received by Employee for a given
fiscal year within two years after a Triggering Event, as compared to the amount
of annual bonus received by Employee for either of the two fiscal years of the
Corporation immediately preceding the fiscal year in which the Triggering Event
occurred, unless the bonus for such given fiscal year is based on objective
criteria to which Employee has agreed.




c.

“Retirement” will mean termination of the Employee’s employment on or after the
Employee  has attained age 55 and has completed 10 years of Service. “Service”
means the period beginning on the date the Employee’s employment with the
Manpower Group commences and ending on the date the Employee’s employment with
the Manpower Group terminates.








2










3.  Dividends and Voting Rights.  The Employee shall be entitled to receive any
dividends that become payable with respect to such shares of Restricted Stock
and shall be entitled to voting rights with respect to such shares of Restricted
Stock.  




4.  Taxes.  The Corporation may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the grant or
vesting of such Restricted Stock or any payments in connection with the
Restricted Stock, and the Corporation may defer making delivery of any
Restricted Stock or Shares in respect of Restricted Stock until arrangements
satisfactory to the Corporation have been made with regard to any such payment,
reimbursement, or withholding obligation.




5.  Stock Certificates.  In accordance with the Plan, the Corporation will
retain custody of the stock certificates representing Restricted Stock during
the Restricted Period.  As soon as practicable after the execution of this
Agreement, the Participant shall deliver to the Corporation a stock power signed
by the Participant to be used in the event the Restricted Stock is forfeited to
the Corporation.  The Participant’s signature on such stock power shall be
guaranteed by an institution that is a member of a Medallion signature guarantee
program or a similar signature guarantee program acceptable to the Corporation’s
transfer agent.




6.  Multiple Executed Copies.  This Agreement may be executed in multiple
copies, each of which will constitute an original, and which together will
constitute one and the same agreement providing for a single grant of shares of
Restricted Stock.




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the date and year first above written.




MANPOWER INC.







By:

                                                                                           










The undersigned Employee hereby accepts the foregoing grant of Restricted Stock
and agrees to the several terms and conditions hereof and of the Plan.







                                                                                                    

Employee




















3


